Title: [Diary entry: 20 June 1781]
From: Washington, George
To: 

20th. Recd. Letters from Genl. Clinton at Albany inclosing the examination of two Prisoners taken at Crown point by wch. and other intelligence it appears that no Troops had landed at that place and that the enemys Shipping only, had ever been there. In consequence, the Continental Troops to the No[rth]ward were ordered to be in readiness to join the army on the shortest notice & Governor Clinton informed thereof that the New levies of the State, & nine months, men might be hastened to relieve them.